Cyril J. Brown, J.
This is an appeal from a judgment of conviction in the Nassau County District Court for a violation of section 56 (subd. 2, par [b]) of the Vehicle and Traffic Law of the State of New York (exceeding the 15-mile-an-hour speed limit while passing a school building). After trial the defendant was found guilty and was sentenced to pay a fine of $50, which fine was paid.
Subdivision 2 of section 56 of the Vehicle and Traffic Law provides :
“A rate of speed by a motor vehicle or a motor cycle in excess of the maximum limits hereinafter in this subdivision provided shall be unlawful: * * *
(b) Fifteen miles an hour speed limit: All motor vehicles and motor cycles, except those restricted by this section to lower maximum speeds, when passing a school building during the *661school noon hour, school recess, or while children are going to or leaving school during opening or closing hours.”
A reading of that statute indicates that an essential element of a violation is that it occur during one of the times designated in the statute. The record discloses no evidence binding on this defendant that the time at which the alleged offense occurred was either the “ school noon hour ”, or the “ school recess ” or “ during opening or closing hours.” The People having failed to prove an essential element of their case, the judgment is reversed and the fine ordered remitted.
Submit order.